Edwards v. State, 112 Nev. 704, 708, 918 P.2d 321, 324 (1996). Therefore,
                the district court did not err in denying this claim.
                            Next, appellant claimed that the State failed to produce
                sufficient evidence to demonstrate that his prior convictions were valid for
                use in adjudication as a habitual criminal, the district court improperly
                imposed the habitual criminal sentence for all of his convictions when only
                one enhancement was permitted, his convictions arose out of only one
                transaction, and the district court failed to make factual findings
                regarding his sentence. These claims fell outside the narrow scope of
                claims permissible in a motion to modify sentence.      See id.     Therefore,
                without considering the merits of these claims, we conclude that the
                district court did not err in denying the motion. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                     Pickering
                                                       r.               7            J.




                                                    Parraguirre



                                                     Saitta


                cc:   Hon. Michelle Leavitt, District Judge
                      Nathaniel Lee Morris
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I94Th